Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15-December-2021 has been entered.
Response to Amendment
In response to the Final Office Action from 15-September-2021, the applicant has filed an amendment with remarks on 15-December-2021 [herein “Amendment”]. In this amendment, Applicant has canceled all claims except for claims 28, 31-33, 36 and 37. In the claims, all references to numeric variables (k, n, m, i, p, p1, p2, Pgb and Pbg) have been removed in response to the 112(b) rejections in the Final Office Action.
In addition, the content of claims 29 and 30 have been incorporated into independent claim 28, and the content of claims 34 and 35 have been incorporated into independent claim 33.
Response to Arguments
In response to the Final Office Action from 15-September-2021, the applicant has filed an amendment with remarks on 15-December-2021 [herein “Arguments”]. Examiner has fully considered these arguments and finds them persuasive.

As a result, the remaining claims 28, 31-33, 36 and 37 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The following limitations (as exemplified by claim 28) are taught by the art cited in the Non-Final Office Action of 23-June-2021(Chinese Patent Publication CN106130687A-(Zhao et al)- (published 16-Nov-2016) (WIPO Xlate English translation) [herein “Zhao”], in view of ArXiv-1312.4575-(FERRIS et al)-Branching MERA codes, a natural extension of polar codes-(published December-2013) [herein “Ferris”]): (a) method of decoding data received over a noisy channel having a channel bandwidth defining channel bits, the method comprising: receiving channel bits transmitted over the noisy channel and encoded using a polar code encoding scheme having input positions, the received channel bits encoding non-frozen message bits and frozen bits, the non-frozen message bits applied to encoder input positions having a highest probability of successful decoding after transmission; selecting a polar code decoding scheme corresponding to the polar code encoding scheme; decoding the received channel bits to output the non-frozen message bits by iteratively, for each bit position: if the bit at a bit position is a frozen bit, fixing the decoded bit at the bit position to a fixed frozen bit value;  if the bit at the bit position is a non-frozen bit, fixing the decoded bit at the bit position to a respective non-frozen value determined using the selected polar code decoding scheme and the previously fixed decoded bits by: determining a probability vector for the decoded bit by traversing a logical graph using contraction identities simplified to specific values.
The prior art of record does not teach fixing the bit from the probability vector; indexing the specific values from the contraction identities newly computed during the determination of the probability vector for subsequent reference during a following iteration based on corresponding contraction identities.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 28 is allowable. As a result, the claims which depend from claim 28 (claims 31 and 32) are also allowable.
Independent claims 33  has essentially the same limitation described above and is therefore also allowable; its dependent claims (36 and 37) are also allowable.
Therefore, claims 28, 31-33, 36 and 37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111